Case 2:18-cv-06113-JAK-FFM Document 647-1 Filed 10/30/18 Page 1 of 2 Page ID
                                 #:1999



  1
  2
  3
  4
  5
  6
  7
  8
                             UNITED STATES DISTRICT COURT
  9
                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11
   MGM RESORTS INTERNATIONAL,                    Case No. 2:18-cv-06113-JAK-FFM
12 et al.,
                                                 PROPOSED ORDER ON
13                 Plaintiffs,                   STIPULATION REGARDING
                                                 STAY PENDING MEDIATION
14         vs.
                                                 Judge:   Hon. John A. Kronstadt
15 DAVID AASE, et al.,                           Date:    N/A
16                 Defendants.                   Time:    N/A
                                                 Ctrm:    10B
17
18
19         On October 30, 2018, the parties filed a stipulation to stay proceedings in this
20 matter pending mediation. Pursuant to the stipulation of the parties, and good cause
21 showing, IT IS HEREBY ORDERED that:
22         1.      All proceedings in this action shall be stayed pending mediation;
23         2.      This stay is conditioned upon the entry of this order and a similar stay
24 order, voluntary dismissal, or other resolution in each of the matters identified above
25 within 30 days, if the conditions of the stay are not satisfied, the parties will advise
26 the Court, and those motions will be set for the next available date or by such
27 agreement of the parties as is acceptable to the Court;
28

                                          -1-          Case No. LA CV 18-06113 JAK (FFMx)
           [PROPOSED] ORDER ON STIPULATION REGARDING STAY PENDING MEDIATION
Case 2:18-cv-06113-JAK-FFM Document 647-1 Filed 10/30/18 Page 2 of 2 Page ID
                                 #:2000



  1        3.       The parties shall report to the Court on the status of the mediation within
  2 60 days of entry of the stay in this action, and then every 60 days thereafter;
  3        4.       Any party may revoke its agreement to stay this action by providing the
  4 other parties and the Court 15 days’ written notice; and
  5        5.       If any party revokes its agreement to stay this action, any currently-
  6 pending motions shall be set for the next date that the Court is available as of the time
  7 of the revocation of the agreement to a stay.
  8
  9
      IT IS SO ORDERED:
10
11
      Dated:                                     Honorable John A Kronstadt
12                                               Unites States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -2-          Case No. LA CV 18-06113 JAK (FFMx)
               [PROPOSED] ORDER ON STIPULATION REGARDING STAY PENDING MEDIATION
